DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of November 21, 2020.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims, as filed on November 21, 2020, have been entered.

Priority:  03/07/2014
Status of Claims:  Claims 42 – 45 are pending.  All pending claims have been previously presented.  Claims 1 – 41 have previously been CANCELLED.
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 42 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 42 recites, in part, a system for processing trading strategies by performing steps of: receive user commands, identifying an idle virtual machine, generating trading strategies, comprise an intentionally false first digital data interspersed with a first digital data, and transmitting the trading strategies.  The limitations of processing trading strategies, receive user commands, identifying, generating, comprising and transmitting, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a hardware random combination generator, a server, and a user interface to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 53 – 59 and 64 – 66 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Claims 43 and 44 are dependent from Claim 42, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 43 and 44 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing trading strategies, receive user commands, identifying, generating, comprising and transmitting is not an inventive concept.
Independent system Claim 45 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 45 is substantially similar to system Claim 42. 
Therefore, Claims 42 – 45 are rejected under 35 U.S.C. 101.  Claims 42 – 45 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The pending claims, as filed on November 21, 2020, which have been previously presented, have been entered.
Applicant has not amended independent Claims 42 and 45 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, processing trading strategies, generating trading strategies and transmitting trading strategies, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s citation of Bascom is unpersuasive because the claims at issue in Bascom are readily distinguishable over the instant claims.  In Bascom the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted improvement in filtering technology by providing individually customizable filtering at a remote ISP server.  The invention in Bascom was a technological solution to a technological problem, using an improved filtering technology rather than using conventional filtering technology.  In contrast, the instant claims provide a generically computer-implemented solution to a business-related problem and are thus incomparable to the claims at issue in Bascom.  The focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, and are thus incomparable to the claims at issue in Bascom.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning a computer, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.
Applicant’s citation of Trading Technologies International, Inc. v. CGQ, Inc. (Fed. Cir January 18, 2017) is unpersuasive.  While association to a claimed technology may limit an 
Applicant’s reference to Berkheimer is unpersuasive because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well understood, routine and conventional.  
Claims 42 and 45 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 42 and 45, along with claims dependent from 42 remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 42 – 45 has been made.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 42 appears non-obvious under USC 103 over prior art of record (see paper number 20200817 & PTO 892), particularly, the limitation(s) – regarding a hardware random combination generator; a master cloud server communicatively coupled to the random combination generator, the master cloud server having an interactive graphical user interface configured to receive user commands for generating a plurality of virtual machines, each of the plurality of virtual machines being configured to process trading strategies, the master cloud server automatically identifying an idle virtual machine in the plurality of virtual machines and automatically utilizing the idle virtual machine; the idle virtual machine communicatively coupled to the master cloud server, the master cloud server automatically generating trading strategies which comprise an intentionally false first digital data 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Tarighat et al., U.S. 2012/0259762 generally identifying a cloud-based system run on servers, coupled to network devices in a cloud computing environment, a graphical user interface, operations on virtual machines, processing of trading strategies, routing subject to a scalable architecture with distribution of workload, and automated algorithmic testing and execution; Clark et al., U.S. 2013/0024395 generally identifying hardware, operation and randomly selected components and targets from a plurality of parameters, modeling, benchmarks, indices, metrics, objectives, and comparison aspects; Jung et al., U.S. 9,626,503 generally identifying cloud computing, virtual machines, false identification information, and inserting random data or false identification information to mask or alter true identification; Carrie et al., U.S. 8,442,885 generally identifying a networked system for algorithmic trading management, a sequence construction module for managing construction of algorithms, a network interface, user interaction, a system bus, logical connections and routing based upon data analysis, and automatic execution/rebalancing inclusive of a strategy based upon parameters; Sisk, U.S. 2013/0138577 generally identifying a cloud server handling metadata and virtual machines; and Kuhnle et al., U.S. 2012/0023035 generally identifying inclusion of erroneous identifiers to mask an exact makeup of investment vehicle holdings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  

Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
May 5, 2021